STONE, J.
— In the argument of counsel it is contended, that the Circuit Court erred in giving each of the charges numbered 2, 3, 4, 5, and 8. We do not think there is reversible error in either of these charges. If there was evidence tending to show contributory negligence (we do not decide there was such evidence), that would present a phase of the question defensive in its character, and, at most, would call for an explanatory charge. To put the court in error, such charge must be asked by the party who conceives himself aggrieved by the court’s rulings. These principles have been so often declared, that it is needless to cite authorities, other than those noted on the brief of counsel.
The judgment of the Circuit Courtis affirmed.